Case 20-10343-LSS Doc 6236 Filed 09/16/21 Page 1of 14

t Objection

FILED

IN THE UNITED STATES BANKRUPTC "opt stens pM 4: 10

FOR THE DISTRICT OF DELAWA CLERK

 

COUR:
US BANE DELAWARE
Chapter 11
In Re: . Case No: 20-10343. (LSS)
Boy Scouts if America, and Jointly Administered
Delaware BSA, LLC. Docket No.: 6155

Hearing Date: September 23, 2021 at 10:00AM.
Objection Deadline: September 16, 2021 at 4:00PM

 

 

SUBSTANATIVE OBJECTION TO DEBTORS MOTION FOR ENTRY OF ORDER
APPROVING KNIGHT SETTLEMENT AGREEMENT, MODIFYING RHE

AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO PERMIT SETTLEMENT

AMOUNT BY APPLICABLE INAURANCE

Lonnie J. Washburn, a claim holder and member of the unsecured creditor class,
hereby objects to the debtors motion in the above captioned matter on the
following grounds:

1). It is not fair and equitable. The debtor points out that Mr. Knight will not be
receiving preferential treatment because he would be treated the same as other non-
sexual abuse claim holders. That may be true, but that is a subgroup within the
class of unsecured claim holders. And the law requires equal treatment for all
members of the class. Otherwise, we could establish a subcategory of claim holders
over 6’5”, and as long as we treat everyone over 6’5” the same, we are in
compliance with the law.

Although this claim is ene. paid by insurance, it still depletes funds that would
otherwise got to D the trust, and it reduces the ageregale payout cap on policies by

he insurer. That means less money for t he rest of the claim holders in the

isecured class, who will most likely not receive 100% of t he value of their claim,

as Mr. Knight would. Permitting th is unsecured claim holder to jump to the front
of the line simply because it is a compromise and will save court time and legal
expenses is unjust and unfair. Other claim holders in the same class are barred by
the court from filing lawsuits, thus depriving them of the leverage Mr. Knight has.
Allowing this to be the reason for approving a payout is fundamentally unfair to
other members of the same class.

OBJECTIONP. | of
Case 20-10343-LSS Doc 6236 Filed 09/16/21 Page 2 of 14

2). It does not meet the Doctrine of Necessity requirement in re C.A.F
Bindery, Inc., 199 B.R. 828 (Bankr. $.D.N.Y. 1996) and In re Rosenberg, No.
09-46326, 2010 Bankr. LEXIS 371 (Bankr. E.D.N.Y. Feb. 5, 2010) lay out the
general proposition that parties wishing to approve settlements that contain
payments outside of a plan need to put on evidence that such payments are
necessary for the reorganization. That has not been done because this
payment is in no way vital to the reorganization.

Mr. Knight’s claim does not meet the requirements set forth in the Doctrine

of Necessity, nor is it Fair and Equitable, therefore the debtors motion should
be denied.

I certify that this objection complies with Federal Rules of Bankruptxy Procedure Local
Rule no. 3007-1

Dated this 13th day of September 2021.

=~ S

Lonnie J. Washburn
ATTORNEY PRO SE

3098 South Highland Drive
Salt Lake City, UT 84106
Tel.: (801) 548-6884
collinlongshanks@ gmail.com

 
Case 28-16348-L88 Bee 6434 Filed 69/69/24 Page ¢ of 14

EXHIBIT

IN THE UNITED STATES BANKRUPTCY COURT 1
FOR THE DISTRICT OF DELAWARE

 

Inte: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC;!
(Jomtly Admmistered)
Debtors.
Hearing Date: September 23,2021 at 10:00 a.m. (ET)

 

 

DEBTORS’ MOTION FOR ENTRY OF AN ORDER
(1) APPROVING KNIGHT SETTLEMENT AGREEMENT AND
(II) MODIFYING THE AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO
PERMIT PAYMENT OF SETTLEMENT AMOUNT BY APPLICABLE INSURANCE

Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit corporations
that are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the
“Debtors”), submit this motion (this “Motion”) for entry of an order, substantially in the form
attached hereto as Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 362 and 363 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule
9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) approving the
settlement agreement, in the form attached hereto as Exhibit B (the “Settlement Agreement”), by
and between the BSA and Atlanta Area Council, Inc. (“AAC” and, together with the BSA,
“Defendants”), on the one hand, and Courtney and Stephen Knight, jomtly asthe surviving parents
of Eljah James Knight (“E.K.”), a mmor child, and Stephen Knight, as the personal representative

of the Estate of E.K. (“Plamntiffs” and, together with Defendants, the “Parties”), on the other hand,

and (ii) modifymg the automatic stay, to the extent necessary, to permit payment of the settlement

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor's federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address ts 1325 W. Walnut Hill Ln., Irving, Texas 75038.

(1) (2) (3) (4)

Name of Claimart Claim Number Claim Amoun Reason for Disallowance

“ELK.” NKSOWN Preate ~~ $7 100,000

 

 

Objection Deadline: September 16,2021 at4:00 p.m. (ET)
Ease 20:16343-LS88 Bee btse Filed 68/45/31 Page t of it

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
(Jointly Administered)
Debtors.
Hearing Date: September 23,2021 at 10:00 a.m. (ET)

Objection Deadline: September 16,2021 at 4:00 pm. (ET)

 

 

DEBTORS’ MOTION FOR ENTRY OF AN ORDER
(I) APPROVING KNIGHT SETTLEMENT AGREEMENT AND
(I) MODIFYING THE AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO
PERMIT PAYMENT OF SETTLEMENT AMOUNT BY APPLICABLE INSURANCE

 

Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit corporations
that are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the
“Debtors”), submit this motion (this “Motion”) for entry of an order, substantially in the form
attached hereto as Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 362 and 363 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule
9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules’’), (i) approving the
settlement agreement, in the form attached hereto as Exhibit B (the “Settlement Agreement’), by
and between the BSA and Atlanta Area Council, Inc. (“AAC” and, together with the BSA,
“Defendants”), on the one hand, and Courtney and Stephen Knight, jointly asthe surviving parents
of Elijah James Knight (“E.K.”), a minor child, and Stephen Knight, as the personal representative
of the Estate of E.K. (“Plaintiffs” and, together with Defendants, the “Parties”), on the other hand,

and (ii) modifying the automatic stay, to the extent necessary, to permit payment of the settlement

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.
 

 

C4s@ 36:10343-t88 BSE StS8 Filed O8/d5l2t Bage 2 ot tt

amount from applicable insurance. In support of this Motion, the Debtors submit the declaration
of Jackson A. Dial, a partner of the firm Weinberg Wheeler Hudgins Gunn & Dial (the “Dial
Declaration”), which serves as defense counsel in the Lawsuit (as defined below), and the
declaration of Elizabeth Hanke, a Vice President at KCIC, LLC (the “Hanke Declaration”), which
serves as Insurance and Valuation Consultant for the Debtors. Copies of the Dial Declaration and
the Hanke Declaration are attached hereto as Exhibit C and Exhibit D, respectively. In further
support of this Motion, the Debtors respectfully state as follows:

JURISDICTION AND VENUE

 

I. This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012. This is acore proceeding pursuant to 28 U.S.C. § 157(b).

Zs Venue is proper in this District pursuant to 28 U.S.C. $§ 1408 and 1409.

2: The statutory bases for the relief requested herein are sections 105(a), 362 and 363
of the Bankruptcy Code and Bankruptcy Rule 9019(a).

BACKGROUND

4. On January 8, 2019, Plaintiffs filed a lawsuit in the State Court of Cobb County,
Georgia entitled Courtney Knight and Stephen Knight, jointly as the surviving parents of Elijah
James Knight, a minor child, et al. v. Boy Scouts of America, et. al., Case No. 2019-A-68-7 (the
“Lawsuit”). The Lawsuit asserts claims under Georgia law for negligence, negligence per se,
wrongful death, premises liability, punitive damages, and vicarious liability, and seeks damages
arising from the death of then fourteen year-old E.K. as a result of a tree falling on his tent during

a storm at Bert Adams Scout Camp in Covington, Georgia on June 25, 2018. Dial Decl. at] 3.
 

 

4s 36:40343:L88 BeEstss Filed 63/65/34 Bage § ot t¢

= The Lawsuit was automatically stayed as to the Defendants when the Debtors filed
for relief under chapter 11 of the Bankruptcy Code on February 18, 2020. /d. at 7 4.

6. On July 8, 2020, the Court granted Plaintiffs’ motion seeking relief from the
automatic stay to proceed with the Lawsuit to liquidate Plaintiffs’ claims, provided that any
payment on account of such claims, including payment from applicable insurance, would be
subject to further order of the Court.”

7. The Parties have completed fact discovery in the Lawsuit. /d. at [ 6. On February
11, 2021, after the completion of fact discovery, Plaintiffs’ filed a sanctions motion in the trial
court alleging that Defendants improperly withheld discoverable evidence. On June 7, 2021, the
trial court granted Plaintiffs’ motion and entered an issue-preclusion sanction establishing the
Defendants’ negligence and policy violations, as well as the foreseeability of the storm that cause
E.K.’s death as a matter of law. Id.

THE SETTLEMENT AGREEMENT

 

8. To avoid incurring further litigation expenses in connection with the Lawsuit, the
Parties entered into good-faith and arm’s-length settlement negotiations. Dial Decl. at 8. Asa
result of those negotiations, the Parties have entered into the Settkement Agreement, subject to
Court approval. See id. 1 8.

9. Pursuant to the Settlement Agreement, Plaintiffs agree to dismiss the Lawsuit with
prejudice and without costs. Additionally, Plaintiffs, on behalf of themselves and their agents,
heirs, relatives, assigns, parents, beneficiaries, third-party beneficiaries, irrevocably and

unconditionally release, acquit, and forever discharge Defendants, their predecessors, affiliates,

 

* See Order Granting Motion for Relief from the Automatic Stay of Courtney Knight and Stephen Knight, Joinily as
the Surviving Parentsof E.J.K., a Minor Child, and Stephen Knight, as Personal Representative of the Estate of ELK.
[D.I. 989].
 

Ease 26-46343-t88 Boeeisa Filed 6/9/21 Rage 4 ot 14

including, without limitation, any and all local councils wherever situated chartered by BSA,
parents, subsidiaries, managing agents, volunteers, servants, consultants, agents, independent
contractors, employees, officers, directors, attorneys, representatives, insurers, insurance carriers,
and all persons acting by, through, under, or in concert with any of them, and each of their
respective heirs, successors, and assigns (the foregomg persons and entities, hereinafter
collectively referred to as “Releasees”), or any of them, from any and all claims arising out of
E.K.’s death, including, without limitation, the claims asserted in the Lawsuit, as well as any and
all charges, complaints, claims, liabilities, obligations, promises, agreements, controversies,
causes of action, damages, actions, suits, rights, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), or demands of any nature whatsoever, which arise out
of E.K.’s death known or unknown, suspected or unsuspected, including, but not limited to, any
claims that Plaintiffs had, have, or may have, known or unknown, in connection with any facts,
matters, property, transactions, or things between all Parties and between Plaintiffs and the
Releasees, arising out of E.K.’s death including but not limited to, anything arising from, relating
to, or in connection with the matters set forth in the Lawsuit and the Settlement Agreement.

10. In exchange for the releases described above, Defendants’ insurer, Old Republic
Insurance Company (“Old Republic”) will pay Plaintiffs $7,100,000 (the “Settlement Amount”).
Old Republic issued the primary general liability insurance policy to the BSA for the 2018-19
policy year. AAC is aco-insured under the Old Republic insurance policy.

Ti. The Settlement Agreement will become effective upon the Court’s entry of an order
approving this Settkement Agreement under Rule 9019 of the Federal Rules of Bankruptcy
Procedure and this Court’s order being a “final” order (the “Effective Date”). The Settlement

Amount will be paid within fifteen (15) days of the Effective Date. If the Effective Date fails to
Ease 38-18343-188 Boceisa Filed 669/21 Baye 8 of 17

 

occur on or before October 31, 2021, the Settlement Agreement shall be null and void unless the
Effective Date is extended by written, consensual modification by the Parties.
RELIEF REQUESTED

12. By this Motion, the Debtors request entry of the Proposed Order, substantially in
the form attached hereto as Exhibit A, (i) approving the Settlement Agreement and (ii) modifying
the automatic stay, to the extent necessary, to permit Old Republic to pay the Settlement Amount.

BASIS FOR RELIEF REQUESTED

L Legal Standard

A Approval of Settlements

13. Section 105(a) and Bankruptcy Rule 9019 authorize the Court to approve
settlements of claims. Section 105(a) provides, in relevant part, that the Court “may issue any
order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”
11 U.S.C. § 105(a). Bankruptcy Rule 9019 provides that, upon notice and a hearing, the Court
“may approve a compromise or settlement.” FED. R. BANKR. P. 9019(a).

14. Settlements and compromises are favored in bankruptcy proceedings as a means of
“minimiz[ing] litigation and expedit[ing] the administration of a bankruptcy estate.” Myers v.
Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996): see also In re World Health Alternatives,
Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). The Court should exercise its discretion to approve
a settlement or compromise where it is “fair, reasonable, and in the interest of the estate.” Jn re
Louise's, Inc., 211 B.R. 798, 801 (D. Del. 1997). The Court need only “canvass the issues and see
whether the settlement falls below the lowest point in the range of reasonable.” In re W.R. Grace
& Co.,475 B.R. 34, 78 (D. Del. 2012). In determining whether asettlement or compromise should
be approved, courts consider a number of factors, including “(1) the probability of success in the

litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation involved and
 

Case 28:18343-L83 Bec 6184 Filed Ga/dse4 Baye 8 of 44

the expense, inconvenience and delay necessarily attending it; and (4) the paramount interest of

the creditors. In re Martin,91 F.3d at 393.

B. The Automatic Stay

15. Upon the filing of a bankruptcy case, section 362 of the Bankruptcy Code
automatically stays, among other things, the commencement or continuation of any proceeding
against the debtor “to recover a claim against the debtor that arose before the commencement of
the case.” 11 U.S.C. § 362(a). The automatic stay serves a number of important purposes that
protect both debtor and creditor interests, including, among other things, “to forestall the depletion
of the debtor’s assets due to legal costs in defending proceedings against it” and “to avoid
interference with the orderly liquidation or rehabilitation of the debtor.” Jn re Rexene Prods. Co.,
141 B.R. 574, 576 (Bankr. D. Del. 1992) (quotations omitted).

16. Section 362(d) authorizes the Court to grant relief from the automatic stay for
cause. 1] U.S.C. § 362(d). Although the Bankruptcy Code does not define “cause,” courts in this
District often consider whether (i) the debtor will suffer “any great prejudice” from the
continuation of the civil suit,” (ii) the prejudice to the non-bankrupt party by maintenance of the
stay considerably outweighs the prejudice to the debtor if the stay is lifted, and (iii) the non-
bankrupt party “has a probability of prevailing on the merits.” /d.; see also In re Scarborough St.
James Corp.,535 B.R. 60, 67-68 (Bankr. D. Del. 2015).

II. Argument

le The Settlement Agreement should be approved because it fairly and efficiently
resolves the Lawsuit with minimal burden tothe estate. The Settlement Amount will be paid solely
from proceeds of the Old Republic primary and excess policies for the 2018-19 policy year. The
settlement, moreover, will permit the Defendants to avoid the uncertainty and expense of litigating

the Lawsuit and eliminate the potential for additional expenses and the risk of an unfavorable
 

CAR UA SS Pc HIRE CUAR A Tage Patt

judgment in the Lawsuit. In addition, under the Settlement Agreement the Defendants will receive
a full and complete release from all liability in connection with the subject matter of the Lawsuit,
thereby eliminating any liability under a plan of reorganization. Accordingly, the Debtors submit
that the Settkement Agreement is reasonable and in the best interests of the Debtors’ estates,
creditors and other parties in interest. In re Louise’s, Inc.,211 B.R. at 801.

18. The Settlement Agreement should also be approved because it affords the same
treatment to Plaintiffs that is proposed to be afforded to holders of other “Non-Abuse Litigation
Claims” under the Debtors’ proposed plan of reorganization. Specifically, the plan provides that
holders of Non-Abuse Litigation Claims may recover up to the full amount of such claims in the
first instance from available insurance, and if such holder is unable to recover the full amount from
such insurance, then the unpaid amounts shall be submitted to the Settlement Trust, which, subject
to the Settlement Trustee’s review and reasonable consent, shall pay any unpaid amounts up to
applicable policy limits.? This treatment is the result of extensive negotiations among the Debtors,
the Ad Hoc Committee of Local Councils, the Creditors’ Committee, the Tort Claimants’
Committee, the Coalition of Abused Scouts for Justice, and the Future Claimants’ Representative.

19. Additionally, the automatic stay should be modified, to the extent necessary, to
permit Old Republic to pay the Settlement Amount. If the automatic stay does apply, cause exists
under these circumstances to the permit Old Republic to pay the Settlement Amount for the reasons
that follow.

20. First, as noted in Old Republic’s motion for relief from the automatic stay, the BSA

and certain other named insureds (including AAC) are insured under certain general liability

 

4 See Fourth Amended Planof Reorganization for Boy Scouts ofAmerica and Delaware BSA, LLC [D.1. 5484] at Art.
IV.D.3.
 

CHRERACHLSS Rees HAA Pagebatdt

policies issued by Old Republic, including primary and excess insurance policies for the 2018-19
policy year.* The Old Republic primary policy provides coverage up to a limit of $1.0 million per
occurrence with no aggregate limits. Hanke Decl. at9 4. The Old Republic excess policy provides
coverage up to an aggregate limit of $9.0 million. /d. Here, approximately $300,000 of the
primary policy has been exhausted in connection with the Lawsuit, leaving approximately
$700,000 of primary coverage available. Jd. at 5. The balance of the Settlement Amount falls
within the aggregate limit of the Old Republic excess policy. See id. at 5-6. Therefore, 100% of
the Settlement Amount falls within the limits of Old Republic’s primary and excess policies. /d.
at{6. After payment of the Settlement Amount, approximately $248,000 of the aggregate limits
of the Old Republic excess policy will remain if accounting for the prior payment of the $3.0
million settlement amount that is proposed to be paid pursuant to the Debtors’ Motion for Entry of
an Order (1) Approving Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to the
Extent Necessary, to Permit Payment of Settlement Amount by Applicable Insurance [D.1. 2719]
(the “Lehr Settlement Motion”). Hanke Decl. at { 6. If the settlement amount under the Lehr
Settlement Motion is excluded, approximately $2,292,000 of the aggregate limits of the Old
Republic excess policy will remain after payment of the Settlement Amount. /d. Moreover, for
the 2018-19 policy year, there is approximately $200,000,000 of available excess insurance

coverage under the excess policies that attach above the Old Republic umbrella layer.> /d.

 

* See Old Republic Insurance Company's Motion Pursuant to Sections 105(a) and 362 ofthe Bankruptcy Code and
Bankruptcy Rule 400] for an Order Modifying the Automatic Stay to Permit Payments of Claims Against Non-Debtor
Insureds and Related Defense Costs Under Insurance Policies (D.1. 678]; see also Hanke Decl. at 4.

° In terms of Direct Abuse Claims that could compete against the same insurance, the Debtors note that there were
eighteen (18) timely filed, non-duplicative proofs of claims filed asserting Direct Abuse Claims (i) on account of
Abuse alleged to have first occurred during the 2018-19 policy year(March 1, 2018 to February 28, 2019), (ii) that
are not presumptively barred by applicable statutes of limitation and (iii) that name an abuser, either in full or in part.
 

CASE SARA SS Pic Gi PiU CBAYe Page Hutt

21. Second, the Settlement Agreement will fully and finally resolve the Lawsuit and
avoid the uncertainty and expense of litigation and the risk of an unfavorable judgment that could
exceed the Settlement Amount. While the Lawsuit has progressed through factual discovery,
Defendants still face the cost of trial. See Dial Decl. at [6. Additionally, defense at trial is made
more difficult as the Defendants are subject to an issue-preclusion sanction establishing negligence
and policy violations as well as foreseeability of the storm that caused E.K.’s death as a matter of
law. See id. Under Georgia’s Wrongful Death Act, Plaintiffs are entitled to recover for the full
value of the life of their decedent as shown by evidence. O.C.G.A. § 51-4-2; Dial Decl. at { 7.
Moreover, in precedent cases brought under Georgia’s Wrongful Death Act, plaintiffs seeking
damages for decedents of similar age to E.K. have routinely recovered in excess of $10 million.
Dial Decl. at { 7. Thus, if the Lawsuit proceeds to trial, the defense costs would likely be
substantial and, together with any settlement or judgment in the Lawsuit, might erode the
applicable Old Republic excess policy more than it would be eroded under the proposed settlement.
The excess policy, unlike the primary policy, is subject to an aggregate limit (as well as the next
layer of excess insurance coverage above Old Republic’s excess policy (which has not yet been
eroded)). In re Almonacy, Case No. 10-37235 DHS, 2011 WL 13659, at *3 (Bankr. D.N.J. Jan. 4,
2011) (“When an action seeks to recover from a debtor’s insurance policy and the debtor is
represented by the insurer, courts routinely grant stay relief because the burden on the estate is
likely to be outweighed by the hardship on the plaintiff if the action is not permitted to continue.”).

2 Accordingly, there is little prejudice, and indeed material benefit, to the Debtors if
the Parties are permitted to enter into the Settlement Agreement and the stay is modified to permit

Old Republic to pay the Settlement Amount.
E886 26:10343:-L88 Be 6ts8 Filed 88/48/31 Page 16 St 14

NOTICE
23. Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) counsel to the
Creditors’ Committee; (iii) counsel to the Tort Claimants’ Committee; (iv) counsel to the Future
Claimants’ Representative; (v) counsel to the Ad Hoc Committee of Local Councils; (vi) counse]
to JPMorgan Chase Bank National Association; (vii) counsel to Plaintiffs; (viii) Old Republic
Insurance Company; (ix) AAC; and (x) any party that has requested notice pursuant to Bankruptcy
Rule 2002. The Debtors submit that, in light of the nature of the relief requested herein, no other

or further notice need be given.

CONCLUSION
WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,
substantially in the form attached hereto as Exhibit A, (i) approving the Settlement Agreement,
(ii) modifying the automatic stay, to the extent necessary, to permit Old Republic to pay the

Settkement Amount and (iii) granting such other relief as is just and proper.

10
 

Case 20-10343-LSS Doc 6236 Filed 09/16/21 Page 14 of 14

CERTIFICATE OF SEEVICE

I, Lonnie J. Washburn, certify that | delivered via email to the addresses below, a true_,
and correct copy of OBJECTION TO DEBTORS MOTION FOR ENTRY OBS

—_

=

wa

AUTOMATIC STAY, AND PERMITTING PAYMENT BY INSURANCE. 2 a
—_ —

eer an

To: MORRIS, NICHOLS, ARSHT & TUNNELL LLP mao* =
: =° =
dabbott@morrisnichols.com re =
aremming(@morrisnichols.com ptopper@morrisnichols.com ores oS

WHITE & CASE LLP

jessica. lauria(@whitecase.com, mandolina@whitecase.com,

mlinder@whitecase.com , and laura.baccash@whitecase.com
blair.warner(@whitecase.com

Dated this 13th day of September, 2021

Sak

Lonnie J. Washburn

ATTORNEY PRO SE

3098 South Highland Drive STE 101
Salt Lake City, UT 84106
Tel.: (801) 548-6884
collinlongshanks(@gmail.com

gals
